DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080196163 A1 to Thorne.
Re Claim 1, Thorne teaches:
A playpen frame for an easy-to-install enclosure (at least [Abstract] “A folding play yard”.), comprising four support assemblies (at least Figs. 1 and 3), two long handrail tubes, two short handrail tubes (at least Fig. 5) and a bottom frame (at least Fig. 3 and [0036] “floor support struts 32”.); wherein the four support assemblies are distributed at four corners (at least Figs. 1 and 3), and each support assembly of the four support assemblies comprises a support base (at least Fig. 3), a support post (at least Fig. 3 element 38 and [0037] “corner posts 38”.), a slat (at least Fig. 3 element 39 and [0037] “outer corner cap member 39”.) and a pivoting piece (at least Figs. 3 and 9 element 54 and [0045] “the connection 54”.); a height of the support post is identical to a height of the slat (at least Fig. 3); the slat is located outside the support post, and a gap is arranged between the support post and the slat; the support post and the slat are arranged between the support base and the pivoting piece (at least Figs. 4-5 and 8 element 39 and [0037] “outer corner cap member 39”.); the two long handrail tubes are arranged opposite to each other, and the two short handrail tubes are arranged opposite to each other (at least Fig. 5); each long handrail tube of the two long handrail tubes is arranged between a two adjacent pivoting pieces of the four support assemblies, or each short handrail tube of the two short handrail tubes is arranged between the two adjacent pivoting pieces of the four support assemblies (at least Figs. 3 and 9 element 54 and [0045] “the connection 54 is now formed as a slot 54 as shown whereby initial movement of the rod 52 during disengagement will move rod along slot 54 pulling cable 74 and withdrawing locking member 66”.); the bottom frame is connected to the support base of the each support assembly (at least Fig. 3).
Re Claim 3, Thorne teaches:
The playpen frame for the easy-to-install enclosure according to claim 1 (detailed with respect to claim 1), wherein, a containing slot is provided inside the support base (at least Fig. 6 and [0040] “Each floor strut 32 includes an extension arm 50 extending beyond pivot pin 40”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne in view of US 20150047123 A1 to Polevoy and further in view of US 6954949 B1 to Chen.
Re Claim 2, Thorne teaches:
	The playpen frame for the easy-to-install enclosure according to claim 1 (detailed with respect to claim 1), wherein, a lateral cross section of the support post is in an oval shape in a top view (at least ; the slat is a circular arc slat (at least Figs. 3 and 5 element 39), and the circular arc slat has a radian adapted to an outer half periphery of the support post (at least Fig. 5); 
	Thorne does not explicitly teach:
an inner peripheral surface of the slat extends inwards along a height direction to form a plurality of convex ribs; a top surface of the support base is provided with a first slot adapted to a bottom of the support post and a second slot adapted to a bottom of the slat; a third slot adapted to a top of the support post and a fourth slot adapted to a top of the slat are provided in a middle of the pivoting piece; the bottom of the support post is inserted into the first slot, and the top of the support post is inserted into the third slot; the bottom of the slat is inserted into the second slot, and the top of the slat is inserted into the fourth slot.
However, Polevoy teaches:
an inner peripheral surface of the slat extends inwards along a height direction to form a plurality of convex ribs (at least Fig. 2 element 34 and [0033] “a plastic shield 34”.);
It would have been obvious to a person having ordinary skill in the art to have modified the play yard taught by Thorne with the plastic shield taught by Polevoy because both are directed towards the same field of endeavor of post covers and doing so involves the use of a known technique (providing ribbing on the inner surface of the cap as taught by Polevoy) with a known device (play yard corner cap taught by Thorne) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because “a plastic shield 34 that covers the external surface of the vertical flange” (Polevoy [0033]).
The combination of Thorne and Polevoy does not explicitly teach:
a top surface of the support base is provided with a first slot adapted to a bottom of the support post and a second slot adapted to a bottom of the slat; a third slot adapted to a top of the support post and a fourth slot adapted to a top of the slat are provided in a middle of the pivoting piece; the bottom of the support post is inserted into the first slot, and the top of the support post is inserted into the third slot; the bottom of the slat is inserted into the second slot, and the top of the slat is inserted into the fourth slot.
However, Chen teaches:
a top surface of the support base is provided with a first slot adapted to a bottom of the support post and a second slot adapted to a bottom of the slat (at least Fig. 3 and [Col. 2 lines 60-68] “each thin, flat and shell-like first corner component 11 includes an opening 111 provided at the upper end thereof, a first bulge 112 and a second bulge 113 extending upwardly from the bottom thereof”.); a third slot adapted to a top of the support post and a fourth slot adapted to a top of the slat are provided in a middle of the pivoting piece (at least Fig. 4 and [Col. 3 lines 1-8] “4, each second corner component 12 is substantially formed as a hollow triangular body and includes a slit 121 extending from the bottom end to two nooks thereof, a first sleeve 122 and a second sleeve 123 extending downwardly from the upper end thereof”.); the bottom of the support post is inserted into the first slot (at least Fig. 3), and the top of the support post is inserted into the third slot (at least Fig. 4); the bottom of the slat is inserted into the second slot (at least Fig. 3), and the top of the slat is inserted into the fourth slot (at least Fig. 4).
It would have been obvious to a person having ordinary skill in the art to have modified the play yard taught by the combination of Thorne and Polevoy with the corner component taught by Chen because both are directed towards the same field of endeavor of play yard corners and doing so involves the use of a known technique (providing slots for the corner post as taught by Chen) with a known device (play yard corner cap taught by the combination of Thorne and Polevoy) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because it would “connect each first column 15 with each first corner component 11” (Chen [Col. 3 lines 20-30]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        8/13/2021